
	
		II
		112th CONGRESS
		2d Session
		S. 3506
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To eliminate requirements to undertake duplicative
		  clinical testing of new pharmaceutical drugs, vaccines, biological products, or
		  medical devices, when such duplication is inconsistent with relevant ethical
		  norms.
	
	
		1.Short titleThis Act may be cited as the
			 Ethical Pathway Act of
			 2012.
		2.PurposeThe purpose of this Act is to eliminate
			 requirements to undertake duplicative clinical testing of new pharmaceutical
			 drugs, vaccines, biological products or medical devices, when such duplication
			 is inconsistent with relevant ethical norms, by providing for the opportunity
			 to rely upon existing trials, subject to sharing of the costs of those trials,
			 during the period when regulatory test data is protected.
		3.Ethical pathway
			 for the approval and licensor of regulated products
			(a)DefinitionsFor
			 purposes of this Act:
				(1)ApplicantThe
			 term applicant means a person who submits to the Secretary an
			 application to sell a regulated product.
				(2)CommissionerThe
			 term Commissioner means the Commissioner of Food and Drugs.
				(3)Regulated
			 productThe term regulated product includes any new
			 pharmaceutical drug, vaccine, biologic product or medical device, that requires
			 regulatory approval by the Secretary.
				(4)Regulatory test
			 dataThe term regulatory test data means the
			 evidence regarding the safety and efficacy of new pharmaceutical drugs or
			 biological products used in order to obtain marketing approval for use in
			 humans or vertebrate animals.
				(5)Relevant
			 application or licenseThe term relevant application or
			 license means a new drug application or new biological product license
			 application approved by the Secretary or relevant authority in a foreign
			 country which contains regulatory test data requested by an applicant under
			 this section.
				(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(b)Ethical
			 pathwayAs soon as practicable after the date of enactment of
			 this Act, the Secretary, acting through the Commissioner, shall establish a
			 mechanism by which an applicant may request a cost-sharing arrangement
			 described in subsection (c). An applicant may request such an arrangement if,
			 but for the arrangement—
				(1)the applicant
			 would be required to conduct clinical investigations involving human subjects
			 that violate Article 20 of the Declaration of Helsinki on Ethical Principles
			 for Medical Research Involving Human Subjects in order to obtain regulatory
			 approval of a regulated product; or
				(2)the duplication
			 of the clinical investigations required for such application would violate
			 other applicable ethical standards concerning the testing of products on humans
			 or other vertebrate animals.
				(c)Cost-Sharing
			 arrangement
				(1)Responsibility
			 of applicantAn applicant that intends to perform clinical
			 investigations involving humans or vertebrate animals in order to file an
			 application for a regulated product shall take all necessary measures to verify
			 that those investigations have not been performed or initiated by another
			 person.
				(2)Voluntary
			 agreement proceduresAn applicant shall make reasonable efforts
			 to obtain voluntary agreements to use existing regulatory test data, such as by
			 offering to make contributions toward the cost of undertaking such tests, which
			 the applicant does not have the right to rely upon in the absence of a license
			 or a cost-sharing agreement.
				(3)Failure to
			 reach voluntary agreementThe applicant shall notify the
			 Commissioner or the appropriate designee of the Commissioner if there is a
			 failure to reach a voluntary agreement to use such test data. Upon receipt of a
			 notification of a failure to reach a voluntary agreement, the Commissioner or
			 such designee shall ask the parties to agree to binding arbitration to
			 determine the reasonable and fair fee for relying upon relevant regulatory test
			 data. If one or more of the parties refuses to participate in such arbitration,
			 the Commissioner shall determine a reasonable and fair fee for the reliance by
			 the applicant on such regulatory test data.
				(4)Reasonable and
			 fair feeThe reasonable and fair fee for the reliance by the
			 applicant on the regulatory test data shall be determined after considering the
			 following factors:
					(A)The actual
			 out-of-pocket costs of the applicable clinical investigations.
					(B)The risks of the
			 investigations, as reflected in the probabilities that similar investigations
			 result in successful applications for marketing.
					(C)Any Federal
			 grants, tax credits, or other subsidies that reduce the net cost of the
			 investigations.
					(D)The expected
			 share of the global market for the product involved, by the party seeking to
			 rely upon the investigations for marketing approval.
					(E)The amount of the
			 time the holder or holders of the relevant applications or licenses has
			 benefitted from exclusive rights, and the cumulative revenue earned on the
			 products that relied upon the regulatory test data at issue.
					(d)Public
			 disclosure
				(1)In
			 generalIn order to enhance the transparency of the costs of
			 innovation, and to provide greater predictability as to the liability
			 associated with nonvoluntary reliance upon regulatory test data, the Secretary
			 shall adopt procedures and rules under which sufficient information about the
			 costs and fees will be made public by the arbitrator or the Commissioner (or
			 the appropriate designee of the Commissioner), as applicable.
				(2)ContentThe
			 information made public under paragraph (1) shall include at least summary data
			 of the actual costs of the clinical investigations, the factors considered
			 under subsection (c)(4), and the amount of the fee provided to the holder or
			 holders of the relevant applications or licenses.
				(3)LimitationsThe
			 requirements for public disclosure of the costs of the clinical investigations
			 shall not apply to cases where the owner of the rights in the regulatory test
			 data does not assert an exclusive right to rely upon such test data. If the
			 owner of the rights in the regulatory test data asserts an exclusive right, but
			 reaches a voluntary agreement on the fee for relying upon the data under
			 subsection (c)(2), the amount of the fee paid by the applicant shall be
			 provided to the Secretary or a designee, and be made public.
				
